Townsend, J.
1. It is the duty of the solicitor-general to represent the State in all cases pending in the superior courts of his circuit and in all cases taken from such superior courts to the Court of Appeals. Code (Ann.) § 2-4602. This court takes judicial cognizance that the solicitor-general of the Atlanta Circuit is Paul Webb. Ponder v. Shumans, 80 Ga. 505 (2) (5 S. E. 502); Abrams v. State, 121 Ga. 170 (1) (48 S. E. 965); Bailey v. McAlpin, 122 Ga. 616 (1) (50 S. E. 388); Marshall v. Walker, 47 Ga. App. 195 (3) (170 S. E. 267). The record here discloses that the bill of exceptions was not served upon such solicitor-general.
2. After the sanction by the judge of a supérior court of the application *87for a writ of certiorari to review errors allegedly committed in a criminal case in an inferior judicatory (here the Criminal Court of Eulton County), the case becomes one pending in such superior court. Culbreth v. State, 115 Ga. 242 (41 S. E. 594); McElhannon v. State, 112 Ga. 221 (37 S. E. 402); Moore v. State, 96 Ga. 309 (22 S. E. 960); Butts v. State, 90 Ga. 450 (16 S. E. 96).

Gardner, P. J., and Carlisle, J., concur.

Decided November 12, 1954.
Vester M. Owriby, for plaintiff in error.'
John I. Kelley, Solicitor, Charlie O. Murphy, contra.
3. It follows that, where a misdemeanor was tried in the Criminal Court of Eulton County, and from the judgment therein a certiorari was taken to the Superior Court of Fulton County, and, upon judgment being entered after hearing, overruling, and denying the petition for certiorari, a bill of exceptions was sued out to this court, such bill of exceptions should have been served upon Paul Webb, Solicitor-General of the Atlanta Circuit. It appearing that he was not so served, and that he did not acknowledge or waive service, the motion to dismiss the bill of exceptions must be granted. Hall v. State, 100 Ga. 311 (27 S. E. 179); Holliman v. Mayor &c. of Hawkinsville, 109 Ga. 107, 109 (34 S. E. 214); Mahaffey v. State, 15 Ga. App. 483 (83 S. E. 795).

Writ of enor dismissed.